Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Amendment after FINAL office action filed on September 2, 2021 is acknowledged.
3.	Claims 18, 20, 24, 26 and 29-31 have been cancelled.
4.	Claims 16-17, 19, 21-23, 25 and 26-27 are pending in this application and allowed in this office action.


EXAMINER’S COMMENTS
Withdrawn Rejections
5.	Rejection of claims 18 and 24 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is hereby withdrawn in view of Applicant’s cancellation of the claims.
6.	Rejection of claims 16-19, 22-25 and 28 under 35 U.S.C. 102(a)(1) as being anticipated by Kajander et al (US 2006/0069068) as evidenced by Rampoldi et al (International Society of Nephrology, 2011, 80: 338-347) and as evidenced by UniProt P07911 (pp. 1-27, 1988, previously enclosed), is hereby withdrawn in view of Applicant’s amendment to the claims.



EXAMINER’S AMENDMENT
7.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Hammer on September 8, 2021.

Claims 17 and 23 are been amended as follows: 

17. (Currently amended) The method according to claim 16, wherein said uromodulin peptide comprises the polypeptide sequence set forth as SEQ ID [[NO]] NO: 1.

23. (Currently amended) The method according to claim 22, wherein said uromodulin peptide comprises the polypeptide sequence set forth as SEQ ID [[NO]] NO: 1.

Claims 16, 19, 21-22, 25 and 27-28 as set forth in the amendment filed on September 2, 2021.

Claims 16-17, 19, 21-23, 25 and 27-28 are allowed.
REASONS FOR ALLOWANCE

8.	The following is an examiner’s statement of reasons for allowance: A method for treating vascular calcification or a disease caused by, or related to, vascular calcification, in a patient in need thereof, the method comprising administering to said patient an effective amount of a uromodulin polypeptide, wherein the patient has a peripheral uromodulin level below 125 ng/ml, and a method for treating vascular inflammation associated with vascular calcification, in a patient in need thereof, said method comprising administering to said patient and effective amount of a uromodulin polypeptide, wherein the patient has a peripheral uromodulin level below 125 ng/ml are both novel and unobvious over the cited prior art.
As cited in the previous office action, the closest art is Kajander et al (US 2006/0069068, previously cited) as evidenced by Rampoldi et al (International Society of Nephrology, 2011, 80: 338-347, previously cited) and as evidenced by UniProt P07911 (pp. 1-27, 1988, previously enclosed). Kajander et al teach a method for treating pathological calcification comprising the steps of administering therapeutically effective amount of at least one of calcium chelators, bisphosphonates, antibiotics…calcium phosphate-crystal dissolving agents, and agents effective against calcium phosphate-crystal nucleation and crystal growth (see claim 1). Kajander et al teach that the agent effective against calcium phosphate-crystal nucleation and crystal growth  may be one or more of pyrophosphate and its analogs, bisphosphonates…Tamm-Horsefall protein (see paragraph [0040] and claim 13). As evidenced by Rampoldi et al, uromodulin is also known as Tamm-Horsefall protein, and Homo sapiens). Kajander et al is silent as to the patient population having peripheral uromodulin level below 125 ng/ml. Rampoldi et al and UniProt P07911 do not teach this deficiency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


CONCLUSION
Claims 16-17, 19, 21-23, 25, 27-28 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE HA whose telephone number is (571)272-5982.  The examiner can normally be reached on Monday-Thursday 5:30 am- 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JULIE HA/Primary Examiner, Art Unit 1654